Citation Nr: 1745757	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1966.  During his period of service, the Veteran earned the Good Conduct Medal and Marksman (Rifle) Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of TDIU was previously remanded in March 2013 and December 2016.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a TDIU on an extraschedular basis. 

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34.  In other words, VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2017).  

The Veteran is currently service-connected for sensory neuropathy of the left hand with degenerative arthritis of the 5th interphalangeal joint, evaluated as 20 percent disabling; and depressive disorder associated with sensory neuropathy of the left hand with degenerative arthritis of the 5th interphalangeal joint, evaluated as 30 percent disabling.  The Veteran's combined disability rating is evaluated at 40 percent.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

In his June 2010 substantive appeal, the Veteran stated that he went into early retirement in August 2009 because of his inability to perform his job duties.  The Veteran stated that the nature of his employment required him to crawl into attics, pull wires, and handle tools, which he could no longer perform due to the problem with his hand.  

The Veteran reported for a VA examination in June 2011.  The examiner noted that the Veteran retired in 2010, as he was eligible by age or duration of work.  While the examiner did not offer an opinion as to the effect of the Veteran's disability on employment, the examiner noted that the disability affected the Veteran's ability to perform sustained gripping, hammering, sweeping, and drilling.  

The Veteran reported for a VA peripheral nerves examination in September 2014.  The examiner noted that the Veteran's left hand disability affected his ability to work by rendering him unable to use his left hand to lift heavy objects or type for long periods of time.  

Pursuant to December 2016 remand instructions, the Veteran reported for a VA Social and Industrial Survey in February 2017.  The Veteran reported that he had worked continuously until he retired in 2010.  He stated that his supervisor began increasing his workload, giving him jobs that were more difficult, and removing him from jobs after his productivity began to decline.  He reported that his left hand disability became progressively worse between 2009 and 2010, and his job became more stressful, resulting in early retirement.

The Board finds that the evidence of record as discussed above suggests that the Veteran is unemployable due to his service-connected sensory neuropathy of the left hand with degenerative arthritis of the 5th interphalangeal joint and his service-connected depression, particularly in light of his prior work experience, which has primarily consisted of security system installation.  As such, remand of the Veteran's claim of entitlement to TDIU is warranted for referral to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to TDIU to the Director of Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  A copy of the Director's decision must be associated with the claims file.

2.  Thereafter, readjudicate the Veteran's claim for entitlement to an extraschedular TDIU.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


